Per Curiam:

In a petition for a rehearing in this case it is suggested that it might be inferred from the opinion filed that this court holds the evidence to be conclusive upon the various questions of fact involved. The opinion is not to be so interpreted. The decision is merely that there was evidence enough to withstand a demurrer.
Further, it is suggested that the agent, Fast, could not act in a dual capacity, and, having been employed by Funk, the latter *801is concluded by Fast’s conduct. Fast could act as scrivener for Funk and Nuss in the preparation of their papers and then act as agent for the company in effecting an assignment of the policy without violating any rule of propriety.
The petition for a rehearing is denied.